DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendments and arguments presented in the papers filed 7/13/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 4/13/2022 listed below have been reconsidered as indicated.
a)	The rejections of claims 2-5, 7, 9-12, 13-14, 16, 18-21, 23 and 27-31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guire (US 2003/0073086 A1) and Dickinson (US 6,942,968 B1) are withdrawn in view of the amendments to the claims and the Remarks (p. 13-15).

	The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action and this action is made FINAL.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites “the tissue section” rather than “a tissue section” similar to that in claim 21.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“imager configured to obtain an image of the tissue section on the substrate” in claim 5.
“imager configured to obtain an image of a tissue section on the substrate from which the target nucleic acid is derived” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The element of an “imager” defined by functional language in claims 5 and 21 is interpreted in view of the instant specification of being a CCD, IGFET-based imager or CMOS-based imager as described in para. 80 and 138 and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-5, 7, 9-10, 12-16, 18-21, 23, 28-29, 31 and 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dickinson (US 6,942,968 B1; previously cited) and Chenchik (WO 01/59161 A2).
The following are new rejections necessitated by the amendments to the claims.
Regarding claims 2-3 and 27, Dickinson teaches a system comprising an array of beads positioned on discrete sites of a substrate surface (col. 6, line 63 to col. 7, line 35) as a plurality of features. Each of the beads includes a unique coding tag that identifies the bead and together form a set of coding tags (col. 7, lines 10-35). Each bead further includes a plurality of capture sequences for a target in the form of probe nucleic acids as bioactive agents (col. 15, line 45 to col. 16, lines 42). The capture sequence is indirectly mobilized on a discrete site in the surface via the bead. The capture sequence and the unique coding tag are linked to one another via the bead.
The array is a high-density array with at least 10,000 features per cm2 of the array (col. 8, lines 20-49).
The system includes a microcircuit arrangement that includes a CCD camera (col. 32, lines 7-19).
The system further includes software to decode the coding tag based on images collected (col. 38, lines 47-55).
The software further determines the association between a coding tag, a feature and the amount or presence of a target molecule (col. 1, 65 to col. 2, line 6; col. 24, lines 28-43; col. 34, lines 47-59).
Dickinson does not specifically teach the capture sequence and the unique coding tag are part of a contiguous oligonucleotide probe and the coding tag and capture sequence are directly or indirectly linked to one another or that each feature comprises a different member of the set of unique coding tags, i.e. the unique coding tags are not shared or overlap between each feature.
Regarding claim 4, Dickinson teaches the discrete sites are wells (col. 4, lines 18-22).
Regarding claim 5, as noted above, Dickinson teaches a CCD camera as an imager. A CCD imager is an imager than may be configured to obtain an image of a tissue section on a substrate in view of the instant specification (para. 80 and 138).
It is noted the tissue section is not a structural feature required by the claimed system.
Regarding claim 7, Dickinson teaches the presence of the targets are mapped between images (col. 23, 25-52; col. 34, lines 36-46; and col. 37, lines 33-52).
Regarding claim 9, Dickinson teaches the features of the array are regularly spaced in the X-Y coordinate plane, i.e. in a grid arrangement (col. 10, line 66 to col. 11, line 16).
Regarding claim 10, Dickinson teaches the array comprises a square or rectangle arrangement of features (Fig. 2b, 2c, 8a, 13a and 13b).
Regarding claim 12, Dickinson teaches the array on a surface for flow-through sample analysis (col. 9, lines 8-19).
Regarding claims 13, 14, 18 and 20, Dickinson teaches a system comprising an array of beads positioned on discrete sites of a surface (col. 6, line 63 to col. 7, line 35) as a plurality of features. Each of the beads includes a unique coding tag that together form a set of coding tags that identify the beads (col. 7, lines 10-35). Each bead further includes a capture sequence for a target in the form of probe nucleic acids as bioactive agents (col. 15, line 45 to col. 16, lines 42). The capture sequence is indirectly mobilized on a discrete site in the surface via the bead. The capture sequence and the unique coding tag are linked to one another via the bead.
The array is a high-density array with at least 10,000 features per cm2 of the array (col. 8, lines 20-49).
The system includes a microcircuit arrangement that includes a CCD camera (col. 32, lines 7-19).
The system further includes software to decode the coding tag based on images collected (col. 38, lines 47-55).
The software further determines the association between a coding tag, a feature and the amount or presence of a target molecule (col. 1, 65 to col. 2, line 6; col. 24, lines 28-43; col. 34, lines 47-59).
Dickinson does not specifically teach the capture sequence and the unique coding tag are part of a contiguous oligonucleotide probe and the coding tag and capture sequence are directly or indirectly linked to one another or that each feature comprises a different member of the set of unique coding tags, i.e. the unique coding tags are not shared or overlap between each feature.
Regarding claim 16, Dickinson teaches amplification reagents are used within the system (col. 38, lines 19-42) and buffers (col. 24, lines 1-12; and col. 32, lines 52-64).
It would have been prima facie obvious to the ordinary artisan at the time of invention to have included a fluid delivery apparatus, such as a syringe, pipet or pump, with the system in order to deliver buffers and reagents used within the system. The generically claimed “fluid delivery apparatus” broadly encompasses well-known structures and devices that transfer fluid between two locations.
Regarding claim 19, Dickinson teaches the discrete sites are wells (col. 4, lines 18-22).
Regarding claim 21, as noted above, Dickinson teaches a CCD camera as an imager. A CCD imager is an imager than may be configured to obtain an image of a tissue section on a substrate in view of the instant specification (para. 80 and 138).
It is noted the tissue section is not a structural feature required by the claimed system.
Regarding claim 23, Dickinson teaches the presence of the targets are mapped between images (col. 23, 25-52; col. 34, lines 36-46; and col. 37, lines 33-52).
Regarding claim 28, Dickinson teaches the features of the array are regularly spaced in the X-Y coordinate plane (col. 10, line 66 to col. 11, line 16).
Regarding claim 29, Dickinson teaches the array comprises a square or rectangle arrangement of features (Fig. 2b, 2c, 8a, 13a and 13b).
Regarding claim 31, Dickinson teaches the array on a surface for flow-through sample analysis (col. 9, lines 8-19).
Dickinson does not suggest the specifics of claims 15 and 34-35.
Regarding the deficiencies of Dickinson noted above, Chenchik teaches design elements that were known regarding universal array design, which the bead array of Dickinson is an example of (col. 22, lines 1-5).
Regarding claims 2 and 13, Chenchik teaches tagged affinity ligands are added to an array (p. 3, lines 19-29). Each of the affinity ligand tags are distinct (p. 20, lines 15-20). The tag nucleic acid and the affinity ligand are part of a contiguous molecule (p. 20, lines 28-34). The affinity ligand is an oligonucleotide (p. 21, lines 30-34). Chenchik describes 20-mer tags were known (p. 2, lines 26-30) and discusses tags that are 10 to 70 nucleotides (p. 6, lines -10).
Regarding claim 15, Chenchik teaches the tagged affinity ligands are attached to a substrate via hybridization to a tag complement as an oligonucleotide linker (p. 25, lines 25-36).
Regarding claims 34-35, Chenchik teaches methods for tagging the ligand (p. 24-25). The ordinary artisan would recognize that when the affinity ligand is a nucleic acid it would covalent linked to the tag or coding tag via an oligonucleotide linkage.
It would have been prima facie obvious to the ordinary artisan to have modified the bead array of Dickinson by combining the capture sequence and the coding tag into a single tagged affinity ligand as taught by Chenchik and one that may be attached to the bead, for example through the tag complement of Chenchik attached to the bead. Given the size of the tags of Chenchik, there are enough tags to label the plurality of features in the high-density arrays of Dickinson such that there is no overlap between the beads. One would have been motivated to make the modification because it takes advantage of the universal array aspects described by Chenchik (p. 19, lines 9-15; and p. 46, lines 5-25). The modification has a reasonable expectation of success at is simply combines known elements in the domain of universal arrays according to known techniques. Furthermore, the coding tag of Dickinson and the tag of Chenchik may be incorporated into the oligonucleotide along with the capture sequence as it would allow immobilization of the oligonucleotide to the bead of Dickinson, decoding the bead and capture of targets all at the same time.

Claims 17, 25 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dickinson (US 6,942,968 B1; previously cited) and Chenchik (WO 01/59161 A2) as applied to claim 13 above and in further view of Yeakley (Nature Biotechnology. 2002. 20:353-358; previously cited).
The following are new rejections necessitated by the amendments to the claims.
Regarding claims 17, 25 and 27, Dickinson teaches beads having probes and tags attached to them and that there are at least 10,000 probes in the form of oligonucleotide specific for a target.
Dickinson does not specifically teach the structure of oligonucleotides described in claim 17, 25 and 25.
Regarding claim 27, Chenchik teaches the features have at least 10,000 oligonucleotide probes (p. 9, lines 1-13). 
However, Yeakley teaches a bead-based array that is analogous to that of Dickinson.
Regarding claims 17, 25 and 27, a PCR product of Yeakley attached to the bead array via hybridization is encompassed by claims 17, 25 and 27, as it is one oligonucleotide with: a nucleic acid that corresponds to the address which is a member of a set of unique coding tags that are associated with a feature of the array and are different for each feature; a capture sequence corresponding to the template of the PCR product; a primer binding site in the form of T7 and T3; and each capture sequence corresponding to the template is paired with an unique address such that each bead has a unique address and unique capture sequence.
It would have been prima facie obvious to have modified Dickinson in view of Yeakley as it provides for a single oligonucleotide that includes both a tag sequence and a capture sequence. This reduces the number of oligonucleotides to be produced and ensures that each bead contains both a tag sequence for identification and a capture sequence for the detection of the target. The modification has a reasonable expectation of success as Yeakley teaches elements of a system that are analogous to those of Dickinson.

Response to the traversal of the 103 rejections
	The Remarks argue the invention of the amended claims is not taught or suggested by Guire and Dickinson (p. 9-19).
	The arguments have been fully considered in view of the amendments to the claims and the rejections over Guire and Dickinson have been withdrawn as noted above. However, the claims remain rejected for the reasons described above.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634